Citation Nr: 0626151	
Decision Date: 08/22/06    Archive Date: 08/31/06	

DOCKET NO.  99-04 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January to 
December 1973.  

In a decision of April 1985, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for a 
chronic right knee disability.

The veteran subsequently sought to reopen his claim, with the 
result that, in a rating decision of September 1998, the St. 
Petersburg (Florida) Regional Office (RO) continued the 
denial of service connection for a chronic right knee 
disability, finding that new and material evidence had not, 
in fact, been submitted sufficient to reopen the veteran's 
previously-denied claim.  It is from this decision that this 
appeal arises.

The veteran appeared at a hearing before one of the 
undersigned Veterans Law Judges in June 2001.  In a decision 
of September 2001, the Board found that new and material 
evidence had been submitted sufficient to reopen the 
veteran's previously-denied claim, and, in so doing, remanded 
the case to the RO for further development and a de novo 
review of the entire evidence of record.  

In a decision of February 2003, the Board once again denied 
entitlement to service connection for a chronic right knee 
disability.  That decision was subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court), 
with the result that, in an April 2004 Order, the Court 
vacated the Board's February 2003 decision denying 
entitlement to service connection for a right knee 
disability, and remanded the case to the Board for additional 
development.  

In August 2004, the Board remanded the veteran's case to the 
RO in order that the veteran might, among other things, be 
afforded an additional VA orthopedic examination, to include 
an opinion regarding the exact nature and etiology of his 
right knee disability.  

In July 2005, the veteran's case was once again remanded to 
the RO in order that the veteran might be afforded an 
additional hearing before a Veterans Law Judge at the RO.  
This action was precipitated by the fact that the Veterans 
Law Judge who had presided over a November 2002 hearing and 
decided the February 2003 Board decision had recently retired 
from the Board.  

In December 2005, the veteran was afforded the aforementioned 
Travel Board hearing before another Veterans Law Judge.  The 
case is now, once more, before the Board for appellate 
review.  


FINDING OF FACT

A chronic right knee disorder is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.  


CONCLUSION OF LAW

A chronic right knee disorder was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the right knee be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in correspondence of November 2001 and 
August 2004, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claim for service connection, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claim.  Under the circumstances, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as numerous VA and 
private treatment records and examination reports, and the 
transcripts of multiple hearings.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that a preponderance of the evidence is 
against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Accordingly, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc. 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Factual Background

A review of the record discloses that a service entrance 
examination in January 1973 failed to disclose any 
abnormality of the right knee.  Additional service medical 
records reveal that the veteran was seen in March 1973 for a 
complaint of right knee injury.  Several days later, the 
veteran received physical therapy with a complaint of right 
knee pain for one week.  Physical examination showed no 
evidence of any locking or effusion.  There was patellar 
crepitus, and McMurray's sign was questionable.  At the time 
of examination, the drawer sign was negative, and the 
veteran's ligaments were stable.  Additionally noted was that 
the girth of the veteran's right thigh was 1/2 inch smaller 
than his left.  The clinical impression was of 
chondromalacia, possible right lateral meniscal tear.  Noted 
at the time was that the veteran should be reevaluated.  The 
remainder of the service medical records, including a service 
separation examination, were negative for any notations 
regarding a disability of the right knee.  At the time of the 
separation examination the veteran, over his signature, 
specifically denied knee disability.

Private medical records reveal that the veteran was admitted 
to the emergency room of a private hospital in June 1983.  At 
the time of admission, the veteran complained of a swollen 
right knee for three days.  When questioned, the veteran 
denied any trauma, stating that he felt that he might have 
strained his right knee.  The veteran returned the following 
day complaining of right knee stiffness.  The clinical 
impression was probable meniscus cartilage tear.  

Private postservice medical records show that, in 
September 1983, the veteran received treatment for complaints 
of a right knee injury which had occurred four months earlier 
while on the job.  (Records compiled during treatment of the 
right knee injury reflect that a workers' compensation claim 
was filed.)  At the time, the veteran reported that he had 
been unable to straighten his right knee since that time.  
According to the examiner, the veteran most likely had a 
ruptured meniscus.  Given that the veteran's flexion 
contracture and effusion had been so longstanding, 
arthroscopic examination was advised.  At a preoperative 
check somewhat later in September 1983, a "shelf" was 
palpated in the veteran's right knee.  Further examination 
showed no evidence of a ruptured meniscus.  The veteran 
complained of tenderness in the medial knee joint line, with 
an inability to completely extend the right knee, accompanied 
by minimal effusion.  There was pain on valgus stress, and 
McMurray's test produced a grinding sensation which was 
painful.  During arthroscopic surgery, a partial meniscectomy 
was performed.

In an entry of November 1983, it was noted that the veteran 
had inquired of his private physician whether his right knee 
pathology could have occurred years earlier as the result of 
an old injury.  That private physician offered his opinion 
that it definitely "could" have happened "years before," 
and that the veteran's injury in June 1983 could have 
"brought it to a head."  

Following a January 1984 VA examination, the veteran received 
a diagnosis of five months' status post arthroscopy right 
knee, with probable partial medial meniscectomy; and atrophy 
of the right quadriceps with resulting mild right knee pain 
and instability secondary to deficient postoperative 
rehabilitation.  Accompanying radiographic studies were 
essentially within normal limits.  

In a letter received in July 2001, the veteran's private 
physician stated that he had been treating the veteran for a 
number of years, and that it was his opinion that the 
veteran's inservice knee injury certainly "could" have been 
a factor in his recurrent knee problems. 

Following an April 2002 VA examination, a certified VA 
physician's assistant rendered a diagnosis of chronic 
synovitis of the right knee, status post partial 
meniscectomy, with a probable component of patellofemoral 
syndrome or chondromalacia of the patella.  The physician's 
assistant noted that he was basing his opinion on his years 
of training and experience in orthopedics, as well as a good 
working knowledge of the orthopedic literature related to the 
veteran's right knee disability.  According to the 
physician's assistant, there was documentation in the 
veteran's service medical records that he had experienced 
some pain and swelling for a brief period in 1973 following a 
long road march.  Based on this historical evidence, and 
given the long interlude of no treatment with resolution of 
symptomatology, the physician's assistant was of the opinion 
that one could only assume that the veteran had suffered a 
mild soft tissue inflammatory response to overuse, or some 
other similar tendonitis-type condition.  In fact, there was 
no objective clinical evidence or any history of internal 
derangement of the right knee until 1983.  According to the 
physician's assistant, a chronic internal derangement in 
someone of the veteran's age would have most likely prompted 
recurrent treatment.  However, by the veteran's own 
admission, he had experienced resolution of symptomatology, 
with the result that he sought no treatment until 1983.  
Moreover, according to the record, there was a well-
documented trauma to the right knee as the result of a 
work-related injury in June 1983.  Under the circumstances, 
it was the opinion of the physician's assistant that it was 
"very unlikely" that the veteran's right knee condition was 
service connected.  Rather, the most likely etiology of the 
veteran's knee pathology was the injury which he sustained on 
the job in June 1983.  

At the time of a VA orthopedic examination in August 2004, it 
was noted that the veteran's claims folder was available, and 
had been reviewed.  The veteran's history and complaints were 
recounted, with the veteran stating that he had injured his 
right knee in March 1973 during a long march carrying a heavy 
pack.  Reportedly, at the time, the veteran's knee swelled 
and he was excused from duty.  Subsequent documentation 
showed no additional complaints referable to the veteran's 
right knee during the period from March to December 1973.  
However, in 1983, the veteran reportedly sustained a twisting 
injury to his right knee while at work, and came under the 
care of a private orthopedic surgeon.  A torn meniscus was 
subsequently diagnosed, for which the veteran underwent 
arthroscopic surgery in 1983.  

Following examination, the veteran received a diagnosis of 
status post partial medial meniscal resection of the right 
knee.  In the opinion of the orthopedic examiner, the 
veteran's current right knee disability was "unlikely 
causally related" to his military service.  Although there 
were two entries in the service record referring to a swollen 
right knee, there was a total lack of documentation of any 
ongoing problem until the time of the veteran's workman's 
compensation injury in 1983, an injury which was followed by 
corrective surgery.  In the opinion of the examiner, the 
veteran's current right knee difficulties were most likely 
the aftermath of his 1983 injury.  Noted at the time of 
examination was that the examiner's opinion was based on 42 
years of experience as an orthopedic surgeon, as well as a 
review of the veteran's records and radiographic studies, and 
a current physical examination.  

Regarding the opinion of the veteran's private physician that 
the veteran's military duty "could" have been a factor in the 
veteran's torn meniscus, the examining orthopedic surgeon was 
of the opinion that this was "pure speculation" and not borne 
out by the private surgeon's operative report, which made no 
reference whatsoever to a preexisting or old right knee 
injury.  

Analysis

The veteran in this case seeks service connection for a 
chronic right knee disability.  In pertinent part, it is 
argued that the veteran's current right knee pathology had 
its origin during his relatively brief period of active 
military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, and osteoarthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

In the present case, service medical records fail to 
demonstrate the presence of chronic right knee pathology.  
While in March 1973, during the veteran's period of active 
military service, he received treatment for what was at that 
time described as "possible" chondromalacia with a 
"questionable" right lateral meniscal tear, that episode was 
acute and transitory in nature, and resolved without residual 
disability.  Significantly, the remainder of the veteran's 
service medical records reflect neither complaints of nor a 
diagnosis of right knee pathology.  Moreover, as of the time 
of a service separation examination in October 1973, the 
veteran's lower extremities were entirely within normal 
limits, and no pertinent diagnosis was noted. 

The earliest clinical indication of the presence of chronic 
right knee pathology is revealed by private medical records 
dated in 1983, almost 10 years following the veteran's 
discharge from service, at which time he received treatment 
in the form of surgery for an on-the-job injury.  
Significantly, at the time of the surgery in question, there 
was no indication that the veteran's right knee pathology was 
in any way the result of an inservice injury. 

The Board acknowledges that, in correspondence received in 
July 2001, the veteran's private physician (who had 
reportedly been treating the veteran for a number of years) 
offered his opinion that the veteran's inservice knee injury 
certainly "could" have been a factor in his recurrent knee 
problems.  However, there is no indication that, at the time 
of the rendering of that opinion, the veteran's physician had 
access to, or had reviewed, the veteran's service medical 
records.  Moreover, following a VA examination in April 2002, 
a certified VA physician's assistant offered his opinion that 
the veteran's right knee condition was "very unlikely" 
related to an injury in service.  That opinion was based on 
the physician's assistant's years of training and experience 
in orthopedics, as well as a good working knowledge of the 
orthopedic literature related to the veteran's condition.  
While there was evidence in the service medical records that 
the veteran had, in fact, experienced some pain and swelling 
for a brief period in 1973 following a long road march, given 
the long interlude of no treatment and resultant resolution 
of symptomatology, one could only assume that the veteran had 
suffered a mild soft tissue inflammatory response to overuse 
or similar tendonitis-type condition.  Moreover, there was no 
objective clinical evidence or history for internal 
derangement of the right knee until the time of the veteran's 
on-the-job injury in 1983.  In light of the aforementioned, 
the most likely etiology of the veteran's current right knee 
pathology was felt to be his on-the-job injury in June 1983.

In response to the veteran's complaints that the 
aforementioned opinion had been rendered not by an orthopedic 
surgeon, but, rather, by a physician's assistant, the 
veteran, in August 2004, was afforded an additional VA 
orthopedic examination.  Once again, the veteran's history 
and complaints were recounted, with the veteran again 
describing his March 1973 inservice injury, as well as a 1983 
on-the-job "twisting injury."  Following the examination, the 
examiner offered his opinion that the veteran's current right 
knee disability was "unlikely causally related" to military 
service.  Though there were two entries in the record 
referring to a swollen right knee, there was a total lack of 
documentation of any ongoing right knee problem until the 
time of the veteran's (workman's) compensation injury of 
1983, which injury was soon followed by corrective surgery.  
According to the examiner, the veteran's present difficulties 
were most likely the result of his on-the-job injury.  This 
opinion was based on 42 years of experience as an orthopedic 
surgeon, reviewing records and radiographic studies, as well 
as on the veteran's physical examination.  According to the 
examiner, the opinion of the veteran's private physician that 
the veteran's military duty might have been a factor in the 
production of a torn meniscus was based on "pure speculation" 
and unsubstantiated by that physician's operative report, 
which made no reference whatsoever to a preexisting or old 
injury.  

The Board has considered the assertions of the veteran, in 
effect, that his private physician was more qualified to 
render an opinion as to the etiology of the knee disability 
than the VA physician.  While due recognition is accorded to 
the expertise of the private doctor, the Board notes that his 
opinion was not based on all of the facts and was couched in 
terms of "could."  With regard to medical evidence, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  The 
Board has the responsibility to assess the credibility and 
weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet.App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet.App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet.App. 467, 470-71 (1993).  A 
speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet.App. 30 (1993).  See also Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  See Bloom v. West, 12 Vet.App. 185, 187 
(1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995). 

Based on the aforementioned, the Board finds that the 
veteran's current right knee pathology did not, in fact, have 
its origin during his period of active military service.  In 
point of fact, the overwhelming weight of the evidence is to 
the effect that such right knee pathology as the veteran 
currently suffers had its origin in 1983, following an 
on-the-job injury.  Under the circumstances, service 
connection for a chronic right knee disorder must be denied.  



ORDER

Service connection for a chronic right knee disorder is 
denied.  


			
	Alan S. Peevy	Lawrence M. Sullivan
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	Nancy R. Robin
	Member, Board of Veterans' Appeals





 Department of Veterans Affairs


